                                    Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 1 of 15
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                               DEFENDANTS
   Connie Rainis                                                                                                Boscov's Inc.
   1909 Brooke Drive                                                                                            500 W. Germantown Pike
   Royersford, PA 19468                                                                                         Plymouth Meeting, PA 19462
   (b) County of Residence of First Listed Plaintiff Montgomery County                                          County of Residence of First Listed Defendant               Montgomery County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
    Graham F. Baird, Law Office of Eric A. Shore
    2 Penn Center, 1500 JFK Blvd, Suite 1240, Philadelphia PA 19102
    Tel: 267-546-0131
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                 X
                                       ’ 3      Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                           of Business In This State

’ 2    U.S. Government                 ’ 4      Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                                (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                       Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                               Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                        ’ 310 Airplane                   ’ 365 Personal Injury -               of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                    ’ 315 Airplane Product                 Product Liability         ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                Liability                 ’ 367 Health Care/                                                                                   ’ 400 State Reapportionment
’   150 Recovery of Overpayment       ’ 320 Assault, Libel &                 Pharmaceutical                                                  PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment            Slander                         Personal Injury                                               ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                  ’ 330 Federal Employers’               Product Liability                                             ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                Liability                 ’ 368 Asbestos Personal                                             ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                 ’ 340 Marine                           Injury Product                                                      New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)           ’ 345 Marine Product                   Liability                                                     ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY                          LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits         ’ 350 Motor Vehicle              ’ 370 Other Fraud               ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits           ’ 355 Motor Vehicle              ’ 371 Truth in Lending                 Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                      Product Liability          ’ 380 Other Personal            ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability    ’ 360 Other Personal                   Property Damage                  Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                           Injury                     ’ 385 Property Damage           ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                      ’ 362 Personal Injury -                Product Liability         ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                            Medical Malpractice                                               Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                     CIVIL RIGHTS                  PRISONER PETITIONS             ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation             ’ 440 Other Civil Rights           Habeas Corpus:                ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                   ’ 441 Voting                     ’ 463 Alien Detainee                  Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment        ’ 442 Employment                 ’ 510 Motions to Vacate                                             ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                 ’ 443 Housing/                         Sentence                                                             26 USC 7609                     Agency Decision
’   245 Tort Product Liability              Accommodations             ’ 530 General                                                                                        ’ 950 Constitutionality of
’   290 All Other Real Property       X 445 Amer. w/Disabilities -
                                      ’                                ’ 535 Death Penalty                   IMMIGRATION                                                          State Statutes
                                            Employment                   Other:                        ’ 462 Naturalization Application
                                      ’ 446 Amer. w/Disabilities -     ’ 540 Mandamus & Other          ’ 465 Other Immigration
                                            Other                      ’ 550 Civil Rights                    Actions
                                      ’ 448 Education                  ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original
’               ’ 2 Removed from                            ’ 3       Remanded from               ’ 4 Reinstated or       ’ 5 Transferred from   ’ 6 Multidistrict                    ’ 8 Multidistrict
       Proceeding                 State Court                         Appellate Court                 Reopened                Another District           Litigation -                     Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       42 U.S.C.A. § 12101 et seq
VI. CAUSE OF ACTION Brief description of cause:
                       Americans with Disabilities Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                        150,000.00                                 JURY DEMAND:         X
                                                                                                                                                                          ’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                              DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
       4/3/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                          MAG. JUDGE
                           Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 2 of 15
                                                             UNITED STATES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION            FORI"l
                     (to be used by counselor pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:             1909 Brook Drive, Royersford, PA, 19468                                                                                                          _

AddressofDerendant                  500 W. Germantown Pike, Plymouth Meeting, PA 19462                                                                                             __

                                                             500 W. Germantown Pike, Plymouth Meeting, PA 19462



RELATED CASE, IF ANY:
Case Number:                                                 _    Judge:                                                   _    Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1.    Is this case related to property included in an earlier numbered suit pending or within one year
      previously terminated action in this court?                                                                                   -r                   NoDX


2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit
      pending or within one year previously terminated action in this court?                                                        -r:                  NoDX


3.    Does this case involve the validity or infringement ofa patent already in suit or any earlier
      numbered case pending or within one year previously terminated action of this court?                                          -r                   NoDX


4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
      case filed by the same individual?                                                                                            -r:                  NoDX


I certify that, to my knowledge, the within case            0 is / X
                                                                   0 is not       related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE:         4/3/2020                                  __                                                                                  92692
                                                                           Attorney-at-Law / Pro Se Plaintiff                                Attorney J.D. # (if applicable)


CIVIL: (Place a .,j in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

o      1.    Indemnity Contract, Marine Contract, and All Other Contracts                     o     1.    Insurance Contract and Other Contracts
o      2.    FELA                                                                             o     2.    Airplane Personal Injury
o      3.    Jones Act-Personal Injury                                                        o     3.    Assault, Defamation
o      4.    Antitrust                                                                        o     4.    Marine Personal Injury
o      5.    Patent                                                                           o     5.    Motor Vehicle Personal Injury
o      6.    Labor-Management Relations                                                       o     6.    Other Personal Injury (Please specify):                              _
o
X      7.    Civil Rights                                                                     o     7.    Products Liability
o      8.    Habeas Corpus                                                                    o     8.    Products Liability - Asbestos
o      9.    Securities Act(s) Cases                                                          o     9.    All other Diversity Cases
o      10.   Social Security Review Cases                                                                   (Please specify):                                                      _
o      11.   All other Federal Question Cases
              (Please specify):                                                       _




                                                                             ARBITRATION CERTIFICATION
                                                   (The effect of this certification is to remove the case from eligibility for arbitration.)

I,    Graham F. Baird                                        , counsel of record or pro se plaintiff, do hereby certify:



     D
     X        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of$150,000.00 exclusive of interest and costs:


     D        Relief other than monetary damages is sought.


DATE:         4/3/2020                                 __                                                                           92692
                                                                           Attorney-at-Law / Pro Se Plaintiff                               Attorney J.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

ct« 609 (512018)
                   Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 3 of 15
                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                          CASE MANAGEMENT TRACK DESIGNATION FORM
                                                     :                       CIVIL ACTION
          Connie Rainis                              :
                           v.                        :
                                                     :
          Boscov's Inc.                              :                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


   4/3/2020                       Graham F. Baird, Esq.               Connie Rainis
Date                                 Attorney-at-law                     Attorney for
267-546-0131                      215-944-6124                        GrahamB@ericshore.com

Telephone                            FAX Number                          E-Mail Address


(Civ. 660) 10/02
            Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 4 of 15




                         UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
CONNIE RAINIS                       :
1909 Brooke Drive                   :
Royersford, PA 19468                :           JURY DEMANDED
                                    :
              Plaintiff,            :
                                    :
              v.                    :
                                    :           No.
BOSCOV’S, INC.                      :
500 W. Germantown Pike              :
Plymouth Meeting, PA 19462          :
                                    :
And                                 :
                                    :
BOSCOV’S DEPARTMENT STORE, LLC :
4500 Perkiomen Avenue               :
Reading, PA 19606                   :
                                    :
              Defendants            :_________________________________________

                                CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.       Plaintiff, CONNIE RAINIS (hereinafter “Plaintiff”) is an adult individual residing

at the above address.

       2.       Defendant, BOSCOV’S, INC. (hereinafter “Boscov’s”) is a business corporation

organized by and operating under the laws of the Commonwealth of Pennsylvania and having a

principal place of business at the above captioned address.

       3.       Defendant, BOSCOV’S DEPARTMENT STORE, LLC (hereinafter “BDS”) is a

business corporation organized by and operating under the laws of the Commonwealth of

Pennsylvania and having a corporate headquarters at the above captioned address. Both

Defendants are hereinafter collectively referred to as “Defendants”.
            Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 5 of 15




       4.       At all times material hereto, Defendants qualified as Plaintiff’s employer

pursuant to the Americans with Disabilities Act, the Pennsylvania Human Relations Act and as

defined under Pennsylvania common law.

       5.       This action is instituted pursuant to the Americans with Disabilities Act and the

Pennsylvania Human Relations Act.

       6.       Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       7.       Supplemental jurisdiction over the Plaintiff’s state law claim is conferred pursuant

to 28 U.S.C. § 1367.

       8.       Plaintiff has exhausted her administrative remedies prior to bringing this civil

rights claim. [Exh. A.]

       9.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendants conduct business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Eastern District of Pennsylvania at the time of the illegal actions by

Defendants as set forth herein.

II. Operative Facts.

       10.      In or around October 6, 1994 Defendants hired Plaintiff as a sales associate for

their Pottstown location.

       11.      Approximately one year following her hire, Plaintiff was transferred to

Defendants’ Plymouth Meeting location, where she worked until the termination of her

employment.

       12.      Beginning in or around 2015, Plaintiff began to experience issues with her

Achilles tendon, and was prescribed a cane to aid her walking.
         Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 6 of 15




       13.     Plaintiff attempted to use her cane at work as directed by her physician; however,

Defendants’ Human Resources representative, Rena, told Plaintiff that Defendants had a “no

cane” policy and Plaintiff was therefore unable to use her cane at work.

       14.     Plaintiff followed this purported policy, but additionally placed a call to

Defendants’ corporate location to inquire whether there was in fact a “no cane” policy.

       15.     Defendants’ corporate representative agreed that there was a “no cane” policy.

       16.     Following this, Plaintiff noticed she was being scrutinized more closely by Rena.

       17.     Plaintiff was being reprimanded by Rena for “holding on to furniture” in order to

aid her ambulation.

       18.     As a result of being unable to use her cane to aid in her ambulation for the next

four (4) years, Plaintiff’s condition worsened.

       19.     Plaintiff ultimately tore her Achilles tendon and was required to be out of work

and on a medical leave from February 2018 to June 3, 2018.

       20.     Plaintiff was approved by her doctors to return to work on June 4, 2018, and was

again instructed by her physician to use a cane.

       21.     Rena told Plaintiff that due to Defendants’ “no cane” policy, she was not allowed

to return to work until she no longer required a cane.

       22.     Plaintiff made an appointment to speak with Defendants’ Human Resources

representative, Cathy Sheetz, during which time Plaintiff was again told that Defendants’

employed a “no cane” policy.

       23.     Plaintiff asked to be shown this policy in the employee handbook.

       24.     Ms. Sheetz was unable to do so and indicated that Defendants’ were “updating the

handbook.”
          Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 7 of 15




        25.    In or around August of 2018, Plaintiff returned to work.

        26.    In October of 2018, Plaintiff woke up in pain unable to move her leg.

        27.    Plaintiff contacted Ms. Sheetz to inquire if she could use her walker for that day at

work.

        28.    Ms. Sheetz told Plaintiff to “take care of her health” and to stay home.

        29.    Following this call, Plaintiff was then contacted by Rena who stated Plaintiff’s

employment was being terminated due to her “health condition.”

        30.    Plaintiff attempted to file for unemployment, only to find that Boscov’s indicated

that they had not terminated her employment.

        31.    Plaintiff additionally received COBRA paperwork from Defendants, indicating

she was indeed fired.

        32.    Plaintiff was employed for over twenty (20) years, and never had any issues or

complaints until she began experiencing a diagnosed health condition/disability which hindered

her ability to walk requiring a mobility aid.

        33.    Defendants failed to reasonably accommodate Plaintiff’s disability, resulting in

worsening of her condition.

        34.    Defendants failed to meaningfully engage in an interactive process towards the

development of a reasonable accommodation for Plaintiff’s disability.

        35.    At all times material hereto, Defendants were hostile to Plaintiff’s diagnosed

medical condition, need to take a medical leave, and need to utilize a mobility aid, and

terminated her as a result of that animus.

        36.     As a direct and proximate result of Defendants’ conduct in terminating Plaintiff,

she sustained great economic loss, future lost earning capacity, lost opportunity, loss of future
           Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 8 of 15




wages, as well emotional distress, humiliation, pain and suffering and other damages as set forth

below.

III. Causes of Action.

                       COUNT I– AMERICANS WITH DISABILITIES ACT
                                 (42 U.S.C.A. § 12101 et seq)
                                   (Plaintiff v. Defendants)

         37.       Plaintiff incorporates paragraphs 1-36 as if fully set forth at length herein.

         38.       At all times material hereto, and pursuant to the Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, et seq., an employer may not discriminate against an employee based

on a disability.

         39.       Plaintiff is a qualified employee and person within the definition of Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         40.       Defendants are an “employer” and thereby subject to the strictures of the

Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         41.       At all times material hereto, Plaintiff had a qualified disability, as described

above.

         42.       Defendants failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

         43.       Defendants’ conduct in terminating Plaintiff is an adverse action, was taken as a

result of her disability and constitutes a violation of the Americans with Disabilities Act of 1990,

42 U.S.C. §12101, et seq,.

         44.       As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, liquidated damages as well
         Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 9 of 15




as emotional distress, mental anguish, humiliation, pain and suffering, consequential damages

and Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of her

earning power and capacity and a claim is made therefore.

       45.     As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

       46.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq

Plaintiff demands attorneys fees and court costs.

                 COUNT II—PENNSYLVANIA HUMAN RELATIONS ACT
                             43 Pa.C.S.A. §951, et seq.
                              (Plaintiff v. Defendants)

       47.     Plaintiff incorporates paragraphs 1-46 as if fully set forth at length herein.

       48.     As set forth above, Plaintiff is a member of a protected class.

       49.     Defendants failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

       50.     Defendants terminated Plaintiff’s employment.

       51.     As set forth above, a motivating factor in the decision to terminate Plaintiff’s

employment is Plaintiff’s disability.

       52.     Plaintiff suffered disparate treatment in the manner in which she was terminated

as compared to similarly situated able-bodied employees, who received more favorable treatment

by Defendants.

       53.     As such, Defendants violated the Pennsylvania Human Relations Act, 43

Pa.C.S.A. §951, et seq.

       54.     As a proximate result of Defendants’ conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost
         Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 10 of 15




opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of earning power

and capacity and a claim is made therefore.

       55.      As a result of the conduct of Defendants’ owners/management, Plaintiff hereby

demands punitive damages.

       56.      Plaintiff demands attorneys’ fees and court costs.

IV. Relief Requested.

       WHEREFORE, Plaintiff, CONNIE RAINIS demands judgment in her favor and against

Defendants, BOSCOV’S, INC. and BOSCOV’S DEPARTMENT STORE, LLC in an amount in

excess of $150,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

             wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

             benefits, lost future earning capacity, injury to reputation, mental and emotional

             distress, pain and suffering;

       B. Punitive damages;

       C. Liquidated damages;

       D. Attorneys fees and costs of suit;

       E. Interest, delay damages; and,

       F. Any other further relief this Court deems just proper and equitable.
        Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 11 of 15




                                        LAW OFFICES OF ERIC A. SHORE, P.C.




                                           BY:
                                          GRAHAM F. BAIRD, ESQUIRE
                                          Two Penn Center
                                          1500 JFK Boulevard, Suite 1240
                                          Philadelphia, PA 19102

                                         Attorney for Plaintiff, Connie Rainis
Date:_ 4/2/2020
Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 12 of 15




       EXH. A
Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 13 of 15
Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 14 of 15
Case 5:20-cv-01773-EGS Document 1 Filed 04/03/20 Page 15 of 15
